Exhibit 10.3

FORM OF

NONCOMPETITION AGREEMENT

This Noncompetition Agreement (this “Agreement”) is entered into effective as of
                 ,         between CDW Corporation, a Delaware corporation
(together with its successors and assigns, the “Company”), and
                     (the “Executive”).

WHEREAS, the Executive acknowledges that in the course of the Executive’s
employment with the Company or its subsidiaries, the Executive has and will
become familiar with trade secrets and other confidential information concerning
the Company and its subsidiaries and that the Executive’s services will be of
special, unique and extraordinary value to the Company and its subsidiaries;

WHEREAS, the Executive acknowledges that the Company’s Confidential Information
(as defined in Section 4 below) will retain continuing vitality throughout and
beyond the Noncompetition Period (as defined in Section 1 below), and that
should Executive leave the Company and work for a competitor during the
Noncompetition Period, it would be highly likely, if not inevitable, that
Executive would use or disclose the Company’s Confidential Information, and
Executive therefore agrees that the restrictions in this Agreement are necessary
to protect the Company’s legitimate business interests;

WHEREAS, the Board of Directors of the Company has approved a Compensation
Protection Agreement with the Executive (the “CPA”); and

WHEREAS, as a condition to the Executive becoming a party to the CPA, the
Executive is required to execute this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, in the CPA, and in the overall employment relationship between the
Company and the Executive, the adequacy and sufficiency of which are hereby
acknowledged, the Company and the Executive hereby agree as follows:

1. Noncompetition. Executive agrees not to become employed by, perform services
for, form, develop, or otherwise become associated with (as an employee,
officer, director, manager, partner or consultant or member, stockholder or
investor owning more than a 2% interest or other similar role) a Competitor of
the Company or any of its subsidiaries at any time during Executive’s employment
with or service to the Company or any of its subsidiaries or for eighteen months
after the termination of Executive’s employment with or service to the Company
or any of its subsidiaries (the “Noncompetition Period”).

2. Nonsolicitation. Executive further agrees that during the Noncompetition
Period Executive shall not in any manner, directly or indirectly, (i) solicit
any CDW Employee or induce or attempt to induce any CDW Employee to terminate or
abandon his or her employment for any purpose whatsoever or (ii) on behalf of
any Competitor, call on, service, solicit or otherwise do business with any CDW
Vendor or CDW Customer.



--------------------------------------------------------------------------------

3. Exceptions. Nothing in this Agreement shall prohibit Executive from being
(i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as
Executive has no active participation in the business of such corporation.

4. Confidentiality. Other than as required in the ordinary course of Executive’s
employment by the Company or its subsidiaries, and except as specifically
authorized by the Company’s Board of Directors or Executive’s direct supervisor,
Executive shall not at any time make use of or disclose, directly or indirectly,
any (i) trade secret or other confidential or secret information of the Company
or of any of its subsidiaries or (ii) other technical, business, proprietary or
financial information of the Company or of any of its subsidiaries not available
to the public generally or to Competitors (“Confidential Information”), except
to the extent that such Confidential Information (a) becomes a matter of public
record or is published in a newspaper, magazine or other periodical or on
electronic or other media available to the general public, other than as a
result of any act or omission by Executive or (b) is required to be disclosed by
any law, regulation or order of any court or regulatory commission, department
or agency, provided that Executive gives prompt notice of such requirement to
the Company to enable the Company to seek an appropriate protective order.
Promptly following the termination of Executive’s employment or service with the
Company or any of its subsidiaries, Executive shall surrender to the Company all
records, memoranda, notes, plans, reports, computer tapes and software and other
documents and data which constitute Confidential Information which Executive may
then possess or have under his/her control (together with all copies thereof).

5. Intellectual Property. The Executive shall not, at any time, have or claim
any right, title or interest in any trade name, patent, trademark, copyright,
trade secret, intellectual property, methodologies, technologies, procedures,
concepts, ideas or other similar rights (collectively, “Intellectual Property”)
belonging to the Company or any of its affiliates and shall not have or claim
any right, title or interest in or to any material or matter of any kind
prepared for or used in connection with the business or promotion of the Company
or any of its affiliates, whether produced, prepared or published in whole or in
part by the Executive or by the Company or any of its affiliates. All
Intellectual Property that is conceived, devised, made, developed or perfected
by the Executive, alone or with others, during the Executive’s employment that
is related in any way to the Company’s or any of its affiliates’ business or is
devised, made, developed or perfected utilizing equipment or facilities of the
Company or its affiliates shall be works for hire and become the sole, absolute
and exclusive property of the Company. If and to the extent that any of such
Intellectual Property should be determined for any reason not to be a work for
hire, the Executive hereby assigns to the Company all of the Executive’s right,
title and interest in and to such Intellectual Property. At the reasonable
request and expense of the Company but without charge to the Company, whether
during or at any time after the Executive’s employment with the Company, the
Executive shall cooperate

 

2



--------------------------------------------------------------------------------

fully with the Company and its affiliates in the securing of any trade name,
patent, trademark, copyright or intellectual property protection or other
similar rights in the United States and in foreign countries, including without
limitation, the execution and delivery of assignments, patent applications and
other documents or papers. In accordance with the Illinois Executive Patent Act,
765 ILCS 1060, the Executive is hereby notified by the Company, and understands,
that the foregoing provisions do not apply to an invention for which no
equipment, supplies, facilities or trade secret information of the Company or
any of its affiliates was used and which was developed entirely on the
Executive’s own time, unless (i) the invention relates (A) to the business of
the Company or (B) to the Company’s or any of its affiliate’s actual or
demonstrably anticipated research and development, or (ii) the invention results
from any work performed by the Executive for the Company.

6. Extension. Because the protection of the Company’s Confidential Information
requires that Executive not perform the activities described in Sections 1 and 2
for the full Noncompetition Period, Executive agrees that the Noncompetition
Period provided in Section 1 shall be extended for any time during which
Executive breaches this Agreement, such that Executive does not perform the
proscribed activities for a time period equal to the full amount of time
provided in Section 1.

7. Reformation. If, at any time of enforcement of this Agreement, a court or an
arbitrator holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law. This Agreement shall not
authorize a court or arbitrator to increase or broaden any of the restrictions
in this Agreement.

8. Executive Acknowledgments. The Executive acknowledges that the restrictions
contained herein are reasonable and necessary to protect the legitimate business
interests of the Company and its subsidiaries and to prevent damage or loss to
the Company and its subsidiaries. The Executive further acknowledges that
adhering to the restrictions contained herein will not unduly restrict his or
her post-employment opportunities or otherwise impose an undue burden upon him
or her.

9. Definitions. For purposes of this Agreement the following terms shall have
the following meanings:

“CDW Customer” means (i) any person or entity that purchased any products or
services from the Company or any of its subsidiaries or affiliates at any time
within a two year period prior to Executive’s termination (for whatever reason)
from the Company or (ii) any person or entity with respect to whom, at any time
during the one year period prior to Executive’s termination (for whatever
reason) from the Company, Executive submitted or assisted in the development or
submission of a presentation or proposal of any kind on behalf of the Company or
any of its subsidiaries or affiliates, acquired or had access to any
Confidential Information or had contact with as a result of Executive’s
employment with the Company.

 

3



--------------------------------------------------------------------------------

“CDW Employee” means any person who was an officer, manager-level or other key
employee or any material group of employees of the Company or any of its
subsidiaries or affiliates either (i) at any time within three months of the
prohibited contact; or (ii) at any time within three months of Executive’s
termination (for whatever reason) from the Company.

“CDW Vendor” means any person or entity that provided goods or services to the
Company or any of its subsidiaries or otherwise did business with the Company or
any of its subsidiaries at any time within a two-year period prior to
Executive’s termination (for whatever reason) from the Company.

“Competitor” means any Person conducting or planning to conduct a business
similar to and in competition with any business conducted or planned by the
Company or any of its subsidiaries in any geographic area in which the Company
or any of its subsidiaries is conducting such business or plans to conduct such
business as of the date of termination of Executive’s employment with or
services to the Company or its subsidiaries, if Executive, while employed by or
providing services to the Company or any of its subsidiaries, was involved in
such business or had knowledge of the operations of such business or received or
was otherwise in possession of Confidential Information as defined in Section 4
regarding such business.

“Person” means any individual, partnership, corporation, association, joint
stock company, trust, joint venture, limited liability company, unincorporated
organization, governmental entity or department, agency or political subdivision
thereof.

10. Remedies. The parties hereto shall be entitled to enforce their respective
rights under this Agreement specifically, to recover damages by reason of any
breach of any provision of this Agreement, and to exercise all other rights
existing in their favor. The parties hereto acknowledge and agree that money
damages would not be an adequate remedy for any breach of the provisions of this
Agreement and that any party hereto may, in their sole discretion, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive relief (without posting bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement. The Executive
submits himself or herself to the personal jurisdiction of the courts of the
State of Illinois in any action by the Company to enforce the provisions of this
Agreement. Executive will reimburse the Company for all costs (including
reasonable attorneys’ fees) incurred in connection with any action to enforce
this Agreement if Company prevails on any material issue involved in such
dispute.

11. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to CDW Corporation, Attn: General
Counsel, 200 N. Milwaukee Avenue, Vernon Hills, Illinois 60061, and if to
Executive, to the last known mailing address of Executive contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be

 

4



--------------------------------------------------------------------------------

made in writing either (a) by personal delivery, (b) by facsimile or electronic
mail with confirmation of receipt, (c) by mailing in the United States mails or
(d) by express courier service. The notice, request or other communication shall
be deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the party entitled
thereto if by United States mail or express courier service; provided, however,
that if a notice, request or other communication sent to the Company is not
received during regular business hours, it shall be deemed to be received on the
next succeeding business day of the Company.

12. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof.

13. Successors and Assigns. This Agreement shall be enforceable by the Executive
and his heirs, executors, administrators and legal representatives, and by the
Company and its successors and assigns. In the event of the consummation of a
transaction initiated by the Company involving the formation of a direct or
indirect holding company of the Company for an internal legal or business
purpose in which the holders of the outstanding voting securities of the Company
become the holders of the outstanding voting securities of such holding company
in substantially the same proportions, all references to the “Company” herein
shall be deemed to be references to the new holding company.

14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois without
regard to principles of conflict of laws.

15. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

16. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

CDW CORPORATION By:  

 

  Thomas E. Richards   Chairman and Chief Executive Officer EXECUTIVE

 

Signature Page to Noncompetition Agreement